*56Maynard moved the court for a writ of error. An appeal had been granted before the last term of this court, and the record had been sent up by some person who had neglected to file it, and it was not too' late to procure it in order to- file it for a writ of error in the customary way, before the statute would bar.
The court (Green, J.,) refused to entertain the motion, on the ground that the writ of error was a writ issuing of course, and that the court could take no action upon it, any more than upon any other prucess issuing of right out of the clerk’s office.
Motion denied.